Citation Nr: 1612223	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newnan, Georgia 


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1972, during Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issue was remanded for further development in January 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has asbestosis due to exposure to asbestos in service.  He testified that he was regularly exposed to asbestos in his position as a missile facilities specialist and that he cleaned tools and equipment with asbestos.  He also indicated that he wore no protective equipment in service.  On a February 1972 (one month after discharge from service) medical examination, it was noted that the Veteran's chest X-ray was possibly abnormal.  A June 2008 VA treatment record noted that asbestosis could not be ruled out.  A June 2011 treatment record noted asbestosis as an active problem. 

The Board remanded, in part, the above claim for a VA examination in January 2015.  Specifically, the Board requested the examiner to, in part, discuss the Veteran's duties in service as a missile facilities specialist, the Veteran's lay statements and testimony, and the February 1972 (one month after separation from service) medical examination report showing a possible abnormal chest x-ray, and history of post-service asbestosis exposure.

He underwent a VA examination in May 2015, but the opinion obtained was not adequate.  The examiner stated that there was a question of asbestosis, the study showed a small irregular opacities in the mid and lower lung fields, there was a fine reticular pattern in the left lower lobe, this may represent a combination of alveolitis and interstitial fibrosis.  These findings may represent changes of asbestosis.  However, the findings were not pathognomonic and a more specific evaluation (i.e., biopsy) was needed for a definite diagnosis of asbestoses.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a continued effort to satisfy the prior Board directives and obtain VA medical opinions that fully answer the medical questions raised by this appeal, the Board must remand to obtain additional opinion evidence.  See 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding VA treatment records related to the claim for asbestosis dated from May 2015 onward.

2.  Thereafter, arrange for a VA medical addendum from the examiner who provided the May 2015 opinion (or another examination if necessary by an appropriate provider) to determine whether the Veteran currently has asbestosis, and if so, the nature and etiology of such.  The record must be made available to the examiner for review.  The examiner should conduct any necessary tests.  
Based on review of the record and examination of the Veteran, an opinion should be provided as to the following:

(a) Does the Veteran have a diagnosis of asbestosis?

(b) If so, is it at least as likely as not (a 50% or greater probability) that his asbestosis manifested in service, or is otherwise related to service, to include exposure to asbestos therein?

The rationale for the opinion should be thoroughly explained, to include discussion of the Veteran's duties in service as a missile facilities specialist, the Veteran's lay statements and testimony, and the February 1972 (one month after separation from service) medical examination report showing a possible abnormal chest X-ray, and history of post-service asbestosis exposure.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






